 1
                                                            JS-6

 2

 3

 4

 5

 6

 7

 8

 9

10
                        UNITED STATES DISTRICT COURT

11
                      CENTRAL DISTRICT OF CALIFORNIA

12
     UNIVERSAL DYEING & PRINTING,                Case Number: 2:18-cv-00703-MWF-AGR
13   INC.,                                       Hon. Michael W. Fitzgerald Presiding
14                                               ORDER ON STIPULATION TO
     Plaintiff,
15                                               DISMISS ACTION WITH
                                                 PREJUDICE
16   v.

17   MOON COLLECTION, INC.,
18
     Defendants.
19

20

21

22

23

24

25

26

27

28                                           1

                   ORDER ON STIPULATION TO DISMISS ACTION WITH PREJUDICE
 1                                         ORDER:
 2         FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
 3   ORDERED:
 4         1.    The entire action is hereby dismissed with prejudice; and
 5         2.    Plaintiff and Defendant will each bear their respective costs and
 6               attorneys’ fees as incurred against one another in connection with this
 7               action.
 8         3.    The Court will retain jurisdiction for the purposes of enforcing the
 9               Settlement Agreement between the Parties.
10

11
           SO STIPULATED.

12

13

14   Date: October 12, 2018         By:
15
                                                   HON. MICHAEL W. FITZGERALD
                                                   UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28                                             2

                    ORDER ON STIPULATION TO DISMISS ACTION WITH PREJUDICE
